Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/18/22 has been entered and made of record. Claims 1-2, 4, 7, 10-13 and 15 are amended. Claims 1-20 are pending. In light of the amendment, the rejection under 35 USC § 101 & 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 13 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.
Applicant asserts that Kim fails to specifically disclose or fairly teach at least "obtaining, by the computing device, a style attribute from the target item extracted from the image, the style attribute including a design element related to at least part of the target item that is not present in the template," as required by claim 1 (p. 11 of Remarks).
Examiner notices that applicant doesn’t provide a clear definition of template in the originally filed specification. Applicant describes a template at following paragraphs:
[0115] The template 412 may be a basic modeling for the subcategory of the second category. The template 412 may be basic modeling, to which the overall contour shape and feature element of each subcategory are applied, and the template 412 may include at least one basic modeling for each subcategory. In the case of a single template 412, the template 412 may be generated by a shape and element selected from the second overall contour shapes and the second feature elements of the subcategory. In the case of a plurality of templates 412, the overall contour shapes and the feature elements are variously combined. Therefore, the template 412 may include the same basic modeling as the target item 410 and, in some cases, the template 412 having a shape and element slightly different from those of the target item 410 may be provided.
Here, applicant describes that a template is a basic modeling of one category with contour shape and dimension information. 
Examiner also notices that Kim discloses identifying a category information 421 (i.e. shoe, cloth etc.) and attributes information 425 (i.e. type, color, add-on information, and brand information etc.) in Fig 4C and [0065]; “The processor may detect a 3D graphic object 435 corresponding to the attribute information 425 about the shoe object among a plurality of 3D graphic objects stored in the shoe category DB 431” in [0115]. Here, 3D graphic object may refer to a template because 3D graphic object 435 is a basic model with contour shape information, see also Fig 4C, 5C, 16E. It is obvious that the style attribute, such as type, color, add-on or brand etc., is not present in the template. Therefore, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11-12 cite the limitation “the modified template created by automatically adding the obtained style attribute to the template”. Examiner notices that applicant describes “obtain a style attribute of the extracted target item from the image, and generate a virtual item to be applied to an avatar based on a modified template, the modified template created by adding the obtained style attribute to the template” in [0021]. Here, one or more style attributes can be obtained, and it is unclear how to generate a modified template by automatically combining attributes and a template. In other words, applicant doesn’t disclose an automatic process to generate  a new template by combing an attribute with a template in the specification. For the purpose of the patent examination, the above limitation is interpreted as generating a modified template by adding the obtained style attribute to the template.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 11-12 cite “the template being provided in a desired modeling”. Applicant doesn’t provide a clear definition of “a desired modeling” in the specification. For the purpose of the patent examination, the limitation “the template being provided in a desired modeling” is interpreted as the template being provided in one modeling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9,11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2022/0122309).
As to Claim 1, Kim teaches A method of generating an item for an avatar performed by a computing device including at least one processor (Kim, [0030, 0050]), the method comprising:
extracting, by the computing device, a target item selected by a user device from an image (Kim discloses identifying at least one object selected by user in the captured image in Fig 15);
classifying, by the computing device, the extracted target item into a category (Kim discloses “As illustrated in FIG. 4C, the processor may analyze the object included in the image using the object analysis algorithm and may detect category information 421 and attribute information 425 about the object, thereby identifying a shoe object included in the image.” in [0115]);
providing, by the computing device, a template of the target item in association with the category, the template being provided in a desired modeling (Kim discloses “The processor may detect a 3D graphic object 435 corresponding to the attribute information 425 about the shoe object among a plurality of 3D graphic objects stored in the shoe category DB 431.” in [0115]. Here, the 3D graphic object refers to a template, which is a basic modeling of one category item to show the contour shape of the item as shown in Fig 4C, 5C, 16E);
obtaining, by the computing device, a style attribute from the target item extracted from the image, the style attribute including a design element related to at least part of the target item that is not present in the template (Kim discloses “The processor may detect a 3D graphic object 735 corresponding to the attribute information (e.g., hooded T-shirt) about the clothing object” in [0134]; “The attribute information may include type information, color information, add-on information, and brand information.” in [0065], see also Fig 4C, 5C, 16E. Here, Kim teaches obtaining a style attribute from one image by image analysis and recognition. It is obvious that the template has no design element related attribute, such as color, add-on, brand information etc.);
generating, by the computing device, a virtual item to be applied to the avatar based on a modified template, the modified template created by automatically adding the obtained style attribute to the template (Kim discloses a processor may detect object 1425 (e.g. a big)  in the image and a line drawing within the object 1425 to determine a graphic image 1435, then add the graphic image 1435 to a graphic object 1445 (template) to generate a modified graphic object 1445 (modified template) as shown in Fig 14A-F; see also [0135-0137]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim with the well-known image processing, such as, image analysis, feature  recognition and image combination etc. to apply these image processing on any one or more images. 

As to Claim 2, the modified Kim teaches The method of claim 1, wherein the classifying comprises:
classifying the target item into a first category (Kim discloses “As illustrated in FIG. 4C, the processor may analyze the object included in the image using the object analysis algorithm and may detect category information 421” in [0115]);
classifying the target item into a second category, the second category being a subcategory of the first category (Kim discloses a second category (i.e. sneakers) in Fig 4C), and
wherein the providing comprises providing a specific template associated with the second category as the template of the target item (Kim discloses a 3D graphic 435 based on show type in Fig 4C.)

As to Claim 3, the modified Kim teaches The method of claim 1, wherein the providing comprises providing, as the template of the target item, a specific template having a highest degree of similarity with at least one of an overall contour shape and a feature element of the extracted target item among templates in the category (Kim discloses, in Fig 4C, detect 3D graphic object 435 (i.e., specific template with overall contour shape) corresponding to the attribute information 425 about the shoe object among a plurality of 3D graphic objects stored in the shoe category DB 431. Note: the highest degree of similar is based on analysis of first/second category and attribute information, for example. See also 3D graphic object 535 in Fig. 5C for another example.) 

As to Claim 4, the modified Kim teaches The method of claim 1, wherein the style attribute is the design element related to the part of the target item in addition to an overall contour shape of the expected target item (Kim discloses a text “SMILE” (a design element) for 3D graphic object 1445 in Fig 14A-F. See also Fig 7F and [0137].)
As to Claim 5, the modified Kim teaches The method of claim 1, wherein the obtaining comprises obtaining the style attribute from the image based on at least one of an entire or partial shape of the avatar, an entire or partial shape of the template, or a characteristic degree of the style attribute in the image (Kim discloses capture an image including a bag worn by the user using the camera and may detect a 2D graphic image corresponding to a logo (e.g., "SMILE") drawn on the bag in [0076]; detect the object 1425 (e.g., a bag) included in the image using an object analysis algorithm, may detect a line drawing included in the object 1425, and may determine a graphic image 1435 based on the detected line drawing), or a characteristic degree of the style attribute in the image in [0184]).

As to Claim 7, the modified Kim teaches The method of claim 1, further comprising:
generating, by the computing device, a change request for the style attribute in the virtual item in the user device (Kim discloses receiving an input through a personalization generation button 701 (i.e., change request) in [0132]); and
generating, by the computing device, a changed virtual item based on a changed template, the changed template being the template of the target item in which the style attribute has been changed according to the change request (Kim discloses edit menu 770 for editing the 3D graphic object 735 in [0135], see also Fig 7D.)

As to Claim 9, the modified Kim teaches The method of claim 7, wherein the generating the change request comprises:
activating an editing tool for changing the style attribute; and generating the change request including at least one of addition, deletion, or replacement of the style attribute with respect to at least a portion of the virtual item, based on manipulation of the editing tool from the user device (Kim discloses edit menu 770 for editing the 3D graphic object 735 in [0135] and Fig 7D).

Claim 11 recites similar limitations as claim 1 but in a computer-readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 12 recites similar limitations as claim 1 but in a computing device form. Therefore, the same rationale used for claim 1 is applied.
Claim 13 is rejected based upon similar rationale as Claim 2.
Claim 14 is rejected based upon similar rationale as Claim 3.
Claim 15 is rejected based upon similar rationale as Claim 4.
Claim 16 is rejected based upon similar rationale as Claim 5.

Claim 18 is rejected based upon similar rationale as Claim 7.

Claim 20 is rejected based upon similar rationale as Claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612